DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of applicant’s remarks filed 10/30/2020 in response to the restriction requirement mailed 07/31/2020, the restriction requirement and species election has been withdrawn. Claims 60-79 have been examined.
Priority
Claims 67, 71, and 73-79 do not have support in provisional application 62/214,960 filed 09/05/2015 on which the present application claims an earliest priority date via application PCT/US16/49412 filed 08/30/2016, therefore these claims have been given the earliest priority date of 08/30/2016.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "black goggles" as required by claim 62; “a minimum of 12 photos of the area of skin” of the single subject, as required by claim 73; imaging resulting from the remaining four weeks from the “repeating of the method once a week or 6 consecutive weeks”, images that were acquired with the yellow camera lens, orange camera lens, green camera lens, red camera lens, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to refer to both a “device” in paragraph [0073] (paragraph number is from the specification corresponding PG pub for this application); reference character “2” has been used to designate both “a body”  in [0073] and “Research Assistant” in [0102], [0105].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
The drawings are objected to because it is not clear to what are the units on the Y axis labeled “height”, to which [0112] refers to the vertical access as “distance”, which is not the label depicted on the figure. And it is not clear in what sequence or interval the images depicted as “nodes” have been acquired and over what period of time, and it is not clear by what algorithm the applicant is relying to determine the relatability between two images and or image clusters and how that translates into height or “distance”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
IDS’ filed 03/09/2018 and 09/06/2018, contains references not considered which do not include dates that reflect the publication date/date the material cited became publically available. The following references which have not been considered are:
IDS filed 03/09/2018: NPL1 “HORIBA Scientific-Forensic Light Source Applications, 3 pgs, Horiba Ltd. 1996-2015,” and NPL5 “Forensic Light Source Applications: Wavelengths and Uses, SPEX Forensics, retrieved 2015-09-01, 4 pages”
IDS filed 03/09/2018: NPL1 “HORIBA Scientific-Forensic Light Source Applications, 3 pgs, Horiba Ltd. 1996-2015,”, NPL5 “Forensic Light Source Applications: Wavelengths and Uses, SPEX Forensics, retrieved 2015-09-01, 4 pages”, NPL6 “Mini-CrimeScope Advance, SPEX Forensics, retrieved 2015-09-01,4 pages”, and NPL7 “Mini-CrimeScope 400, SPEX Forensics, retrieved 2015-09-01, 3 pages” on ids1a submitted on 03/09/2018 
IDS filed 09/06/2018: NPL1 “'NPUAP Pressure Injury Stages, printed 2018, from www.npuap.org”
The date the applicant retrieved and/or printed the documents listed above does not constitute the publication date. If the applicant wishes to have the above documents considered as prior art, then the applicant must remedy the aforementioned errors to be in compliance with 37 CFR 1.98. See MPEP § 609.04(a). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 63, the phrase “observing the skin for indications of tissue damage visible only when the selected frequency of light is used” in lines 6-7, is not properly described in the application as filed since the specification does not disclose what structural element is capable of performing the “observing” or if the applicant meant to indicate that the step of “observing” is being carried out/performed by visual inspection of a user. This raises doubt whether, at the time the application was filed, the applicant had possession of the claimed invention.
Claim 64 is also rejected for its dependency on claim 63 in light of the above rejection.
Regarding claim 65, the phrases “selecting an area of skin”, “optimizing the position of the subject”, “establishing a baseline for the evaluation”, “at least one image of the area of skin and ambient light using a camera”, “reducing the ambient light”, “a series of images of the area of skin illuminated by different wavelengths of the light using the camera”, “evaluating each image of the series of images for changes in the tissue”, and “documenting any changes observed in the tissue” in lines 4-14, is not properly described in the application as filed since the specification does not disclose what structure is capable of performing the steps of “selecting”, “optimizing”, “establishing”, “reducing”, “evaluating” and “documenting” and it is 
Claims 66-79 are also rejected due to their dependency on claim 65 in light of the above rejection.
Claims 66, 73-74, 77-78 are also rejected for reciting the same and/or limitations
Claim 70-72 are also rejected due to their dependency on claim 68 in light of the above rejection.
Regarding claim 75, the phrase “setting an F stop” and “setting exposure time” in lines 2-3, is not properly described in the application as filed since the specification does not disclose what structure the applicant is intending to indicate as performing this function of “setting”. It is not clear if this a manual “setting” physically set by a user of the camera or the “setting” refers to an electronic operation carried out by a computer according to instructions of a software program stored on the computer, although, neither of which is alternative is disclosed in the specification. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60-79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, the phrase “a camera for obtaining images” and “a camera configured for obtaining images” in lines, renders the claim indefinite since it is not clear if the 
Claims 61-62 are also rejected due to their dependency on claim 60 in light of the rejection above.
Regarding claim 61, the phrase “wherein the plurality of filters includes a red camera lens, a yellow camera lens, and an orange camera lens” in lines 1-2, render the claim indefinite since the claim recites the plurality of filters as being comprised of red, yellow, and orange camera lenses, while a review of the specification indicates paragraph [0081] that camera lens 14 is a separate structure than that of the camera filter 16, as depicted in FIG. 7. Further, lens 14 is described in [0081] as being a fixed or variable focus lens, while in contrast filter 16 is disclosed is being structure that is capable of filtering out different wavelength of light.
Regarding claim 63, the phrase “observing the skin for indications of tissue damage visible only when the selected frequency of light is used” in lines 6-7, renders the claim indefinite since it is not clear what structural element is capable of performing the “observing” or if the applicant meant to indicate that the step of “observing” is being carried out/performed by visual inspection of a user.
Claim 64 is also rejected for its dependency on claim 63 in light of the above rejection.
Regarding claim 64, the phrase “prior to eliminating using the forensic alternative light source (ALS)…illuminating the skin, and obtaining at least one image of the area of skin illuminated” in lines 3-4, render the claim indefinite since it is not clear if the image obtained of illuminated skin recited in claim 64 refers to the illuminating of the skin recited in claim 63, on which claim 64 is dependent.

Regarding claim 65, the phrases “selecting an area of skin”, “optimizing the position of the subject”, “establishing a baseline for the evaluation”, “at least one image of the area of skin and ambient light using a camera”, “reducing the ambient light”, “a series of images of the area of skin illuminated by different wavelengths of the light using the camera”, “evaluating each image of the series of images for changes in the tissue”, and “documenting any changes observed in the tissue” in lines 4-14, render the claim indefinite since it remains unclear what structure is capable of performing the steps of “selecting”, “optimizing”, “establishing”, “reducing”, “evaluating” and “documenting” and it is unclear if the aforementioned steps are meant to refer to an algorithmic process, as the specification discloses no such algorithmic process for decision-making either performed by a person or by a computer, in addition, there is no computer or processor disclosed the specification as being capable of performing the steps. It is also unclear if the “at least one image of the area of the skin” acquired in ambient with the camera is included in the “series of images of the area of the skin illuminated be different wavelengths”. It is also unclear if “each image in a series of images” that are evaluated for change in the tissue includes the at least one image acquired in ambient light that establishes the baseline. Further, it is unclear to what if any possible “changes” in the tissue recited as being “observed” would require documentation, as there is no disclosure of a step of observing”/observation of the tissue for any changes. It is unclear by what structure the applicant has intended to mean as being capable of performing the step of “documenting” and in and by what process that intended structure performs the step of “documenting”. The terms recited, e.g. “detecting”, “selecting”, “optimizing”, “establishing”, “reducing”, “obtaining”, 
Claims 66-79 are also rejected due to their dependency on claim 65 in light of the above rejection.
Claims 66, 73-74, 77-78 are also rejected for reciting the same and/or limitations
Regarding claim 66, the phrase “positioning” and “the subject lying on his/her side” in lines 2-3, renders the claim indefinite since it remains unclear what structure the applicant intends to recite as being capable of performing the function of positioning the subject, further already being present on their side or our being positioned to their side from a different position.
Regarding claim 67, the phrase “pre-starting the alternative light source (ALS) to obtain maximum luminosity” in lines 2-3, renders the claim indefinite since it remains unclear what structure the applicant is meant to recite as being capable of performing the step of “pre-starting” and “obtaining” maximum luminosity and how luminosity has been determined/measured to be determined as being at its “maximum”.
Regarding claim 68, the phrase “wherein illuminating the area of skin includes using an alternative light source (ALS)” in line 2, renders the claim indefinite since it remains unclear if the alternative light source of claim 68 is the same alternative light source in claim 65, on which claim 68 is dependent from, as it appears the applicant is referring to the same step of illumination recited in claim 65, but appears to be reciting a separate alternative light source device.
Claim 70-72 are also rejected due to their dependency on claim 68 in light of the above rejection.
Regarding claim 69, the phrase “viewing the area of skin illuminated with a lens specific to wavelength of light selected for the elimination” in lines 2-3, renders the claim indefinite since it is not clear which structure or structures the applicant has intended to recite as being capable of performing the step of “viewing” and if this is to refer to viewing an image or if the applicant refers to impart the step of viewing being carried out by the user of the device. It is also unclear to what the applicant meant to refer to as “light selected for the illumination”, as 
Claims 70-72 are also rejected for reciting the same and/or limitations outlined in the above rejection.
Regarding claim 70, the phrases “viewing the area of skin illuminated with a violet wavelength of light using a yellow camera lens”, “viewing an area of skin illuminated with a blue wavelength of light using an orange camera lens”, “viewing an area of skin illuminated with a green wavelength of light using a red camera lens” in lines 3-4, render the claim indefinite since it is not clear what structure the applicant is meant to recite as being capable of performing the “viewing” in terms of if the applicant meant the “viewing” is displaying an image acquired by the camera or viewing the area of the skin through a digital or optical viewer of the camera before acquiring the image. And it is unclear if “an area of skin illuminated” with a blue wavelength of light and “an area of skin illuminated” with a green wavelength of light, are separate/different areas of skin than the area of skin that is viewed which is been illuminated with a violet wavelength of light recite it earlier in the claim and the area of skin that is selected and illuminated as recited in claim 65, on which claim 70 is dependent from via dependency on claim 68. It is also unclear if “a violet wavelength of light”, “blue wavelength of light” and “a green wavelength of light” which illuminate the skin are meant to refer to violet wavelengths, blue wavelengths, and green wavelength of light other than those recited in claim 68, being the violet wavelength of about 415-445 nm, the blue wavelength of about 455-550 nm, and the green wavelength of about 535-575 nm, recited in claim 68, on which claim 70 is dependent, or if the applicant meant to refer to the previously recited ranges of the violet, blue, and green 
Claim 71 is also rejected for reciting the same and/or similar limitations out lined the above rejection.
Claim 72, recites the phrase “viewing the blue light at a wavelength of 455 nm and at the wavelength of 475 nm using the yellow camera lens and the yellow goggles” in lines 2-3, renders the claim indefinite since it remains unclear if the step of “viewing the blue light” is a different step of viewing the blue light recited in claim 71, on which claim 72 is dependent from, as claim 71 blue wavelengths of light of 455 nm and 475 nm or recited as being viewed with the orange camera lens and orange goggles and the yellow camera lens and yellow goggles are being recited as being used to view the violet light at 415 nm and 445 nm, therefore it appears, although it is not clear, the applicant is referring to a separate step of “viewing”.
Regarding claim 73, the phrase “obtaining a series of images including a minimum of 12 photos of the area of skin selected” in line 2, renders the claim indefinite since it is not clear if the applicant meant to refer to a separate “a series of images” then the series of images obtained previously recited in claim 65, on which claim 73 is dependent from, as it appears the applicant’s referring to step of “obtaining” recited in claim 65, or if the applicant is meant to refer to separate step of “obtaining”. It is also not clear through what step or via what process has determined what lower quantity is required to be obtained by the method, as applicant has not disclosed an algorithm or computer for determining the number of images needed to be obtained.

Regarding claim 76, the phrase “placing the camera at a distance in a range of about 6 inches to about 24 inches from the subject” in lines 2-3 render the claim indefinite since it is not clear what structure the applicant is intending to indicate is capable of performing the step of “placing” the camera and how at what distance within the range of 6 to 24 inches to the subject has been determined and by what structure is made that determination, as there is no disclosure in the specification of how this determination has been made nor of a structure making this determination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 60, 63-66, 68-69, 74, 77-78, and 79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dacosta et al. (US20160045114, hereafter “Dacosta”).
Regarding claim 60, Dacosta discloses system for detecting changes in tissue indicative of tissue damage prior to visibility of the changes on skin with an unaided eye (see title: “Method and System for Imaging and Collection of Data for Diagnostic Purposes”) changes in tissue indicative of tissue damage prior to visibility of the changes on skin with an unaided eye (see [0087] devices used for visualization of the tissue with the unaided eye and [0153] providing critical diagnostic information obtained in real time for early detection of the wound health status), the system comprising: 
an alternative* light source (ALS) (see LED arrays part of portable and handheld device depicted in FIG. 2b) configured for emitting light in all or at least one of the ultraviolet, visible, and infrared wavelengths (see [0081] light sources/LED arrays provide illumination in desired wavelengths in the ultraviolet, visible, far red, near infrared, and infrared ranges) and for illuminating an area of tissue to be evaluated for changes (see illumination of tissues being evaluated for change as depicted in FIG. 24);
a plurality of filters for a camera for obtaining images with different wavelengths of light emitted from the alternative light source ([0074] plurality of optical filters to be placed in front of the camera to selectively detect specific optical signals based on the wavelength of light); and 

*The term “alternative light source (ALS)” has been interpreted to mean a forensic light source which is “portable” and “handheld” as disclosed in paragraph [0020] from the specification of applicant’s disclosure. 
Regarding claim 63, Dacosta teaches a method for detecting tissue damage due to at least one of mechanical deformation, pressure, shear, and friction applied to skin over time ([0122-0123] detection of phenotypically normal but physiologically impaired cells in diabetic/pressure ulcer [type of tissue damage cause from the mechanical the formation and the application of pressure, shear, and friction over time to tissue covering a bony prominence as commonly known in the art to occur in diabetic patients]), the method comprising: 
illuminating skin using a forensic alternative light source (ALS) (see LED arrays part of portable and handheld device depicted in FIG. 2b) configured for examining crime evidence using a frequency of light selected for revealing tissue damage (see [0265] forensic applications of the light source including for the detection of bruising during an autopsy procedure with [0268] a frequency of light used in forensic applications); and 
observing the skin for indications of tissue damage visible only when the selected frequency of light is used ([0108] when comparing images obtained white light and with Violet/blue excitation light, only the images taken with the Violet/blue excitation revealed the fluorescents response indicating an action which was not detected under white light examination).
** light, followed by illuminating the skin, and obtaining at least one image of the area of skin illuminated (see [0132] where an image is taken with white light then an image is taken with the ALS source for the corresponding fluorescents image).
**The term “ambient” has been interpreted to mean “white” light as disclosed in paragraph [0120] from the specification of the applicant’s disclosure.
Regarding claim 65, Dacosta teaches a method for detecting (see title: “Method and System for Imaging and Collection of Data for Diagnostic Purposes”) changes in tissue indicative of tissue damage prior to visibility of the changes on skin with an unaided eye (see [0087] devices used for visualization of the tissue with the unaided eye and [0153] providing critical diagnostic information obtained in real time for early detection of the wound health status), the method comprising: 
selecting an area of skin of a subject to be evaluated for changes (see [0103] visual assessment of the wound in determining the quantitative parameters of the wound area including size and topographic all information and monitoring changes in wound appearance over time); 
optimizing position of the subject for evaluation of the area of the skin (see image of heel of the subject is positioned to a side in a) of FIG. 24L); 
establishing a baseline for the evaluation by obtaining at least one image of the area of skin in ambient light using a camera ([0185] discloses an image-based wound assessment baseline required with white [ambient] light, also see [0087] images are acquired in a lit room 
reducing the ambient light ([0074] optical band-pass filter 7 removes undesirable wavelength of light from the light source 5 that illuminates wavelengths including those in the visible/white [ambient] range); 
illuminating the area of skin using an alternative light source (ALS) (see LED arrays part of portable and handheld device depicted in FIG. 2b) configured for emitting light in all or at least one of the ultraviolet, visible, and infrared wavelengths (see [0081] light sources/LED arrays provide illumination in desired wavelengths in the ultraviolet, visible, far red, near infrared, and infrared ranges); 
obtaining a series of images of the area of skin illuminated by different wavelengths of light using the camera ([0081-0082] describes obtaining images as skin is illuminated with different wavelengths of excitation light); 
evaluating each image of the series of images for changes in the tissue ([0082] by changing the excitation and emission wavelengths, the tissue may be interrogated at the surface and at certain depths with in the tissue which can assess and detect changes in the images moving from the surface to deep in the tissue to assess potentially identify wound, also see [0207] disclosing method image analysis assessing change of an measured fluorescence intensities of the tissue in real time for a [0219] series of images); and 
documenting any changes observed in the tissue ([0223] describes generating an image report, [0103] data representing information gathered from tracking and monitoring changing in wound appearance are stored electronically in the health record for a given patient).

Regarding claim 68, Dacosta teaches wherein illuminating the area of skin includes using an alternative light source (ALS) configured for emitting light in a violet wavelength at about 415-445 nm (see [0079] discloses violet light at 405 nm + 10 nm), in a blue wavelength at about 455-515 nm (see [0082] blue light being ~400-500 nm), and in a green wavelength at about 535-575 nm ([0082] discloses emitting green light  ~500-540 nm).
Regarding claim 69, Dacosta teaches further comprising, after illuminating the area of skin, viewing the area of skin illuminated with a lens specific to wavelength of light selected for the illuminating ([0074] optical filters moved in front of the camera to selectively view specific optical signals based on the wavelength of light illuminating the area of skin).
Regarding claim 74, Dacosta teaches wherein selecting includes selecting an area of skin overlaying a bone a heel of the subject (see heel imaged in FIG. 20 4J). 
Regarding claim 77, Dacosta teaches wherein evaluating includes observing each image of the series of images to determine an amount of light absorbed by the tissue (“a simple multiband transmission filter, it is possible to combine the three B, G, R images into a single ‘white light equivalent’ image that measures the relative [amount] absorption of light by blood in the field of view” [0168] “each of the optical signals being indicative of at least one of endogenous…absorbance in the illuminated portion of the wound” [0016]).

Regarding claim 79, Dacosta teaches further comprising repeating the method once a week for 6 consecutive weeks (FIG. 24G shows images of white light (a-m) and florescent (b-n) depicting a healed wound and images of a chronic non-healing wound (c-o) taken over the course of 6 weeks as disclosed in [0128]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 70-71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta, in view of FoxFury ("Finding Forensic Evidence Using Lights.", cited in the applicant’s IDS).
Regarding claim 61, Dacosta discloses wherein the plurality of filters includes a red camera lens, and an orange camera lens (see in front of lens 2 three separate optical filters 4 in FIG. 1, [0107] dual emission band emission filter 450-505 nm [orange lens] and 590-650 nm [red lens]), but does not explicitly disclose a yellow lens to separate violet from the blue light.
However, in the same field of endeavor, FoxFury teaches a yellow camera lens used with blue light (see yellow filters, page 2, fourth paragraph and blue light (450-475 nm) in the second line of page 2).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the disclosed by Dacosta with the yellow camera lens taught by FoxFury in order to p provide visibility of the desired target by using the appropriate wavelengths (page 1, under “The correct wavelength is dependent upon what evidence you're looking for” of FoxFury).
Regarding claim 70, Decosta discloses further comprising viewing the area of skin viewing an area of skin illuminated with a blue wavelength of light using an orange camera lens (page  2, under “Choosing the right filter or goggle”, which discloses filters are either camera lenses, goggles or plastic sheets of a particular tint...Yellow filters are used with blue, UV, green and cyan light),  and viewing an area of skin illuminated with a green wavelength of light using a red camera lens (page 2, under “Choosing the right filter or goggle”, filters are either camera lenses, goggles or plastic sheets of a particular tint...A red filter is only used with green light), yellow camera lens.
However, in the same field of endeavor, FoxFury teaches illuminating with a violet wavelength of light using a yellow camera lens (see yellow filters, page 2, fourth paragraph).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta with the further comprising viewing the area of skin illuminated with a violet wavelength of light using a yellow camera lens taught by FoxFury in order to provide visibility of the desired target by using the appropriate wavelengths (page 1, under “The correct wavelength is dependent upon what evidence you're looking for” of FoxFury).
Regarding claim 71, Dacosta does not explicitly disclose further comprising viewing violet light at a wavelength of 415 nm and a wavelength of 445 nm using a yellow camera lens and yellow goggles, viewing blue light at a wavelengths of 455 nm, 475 nm, 495 nm, and 515 nm using an orange camera lens and orange goggles, and viewing green light at wavelengths of 535 nm, 555 nm, and 575 nm using a red camera lens and red goggles.
However, in the same field of endeavor, FoxFury teaches further comprising viewing violet light at a wavelength of 415 nm and a wavelength of 445 nm using a yellow camera lens and yellow goggles (page  2, under “Choosing the right filter or goggle”, which discloses filters are either camera lenses, goggles or plastic sheets of a particular tint...Yellow filters are used with blue, UV, green and cyan light and UV light being 200-420 nm in the last line on page 1), viewing blue light at a wavelengths of 455 nm, 475 nm, 495 nm, and 515 nm using an orange camera lens and orange goggles (page 2, under “Choosing the right filter or goggle” which 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta with viewing violet light at a wavelength of 415 nm and a wavelength of 445 nm using a yellow camera lens and yellow goggles, viewing blue light at a wavelengths of 455 nm, 475 nm, 495 nm, and 515 nm using an orange camera lens and orange goggles, and viewing green light at wavelengths of 535 nm, 555 nm, and 575 nm using a red camera lens and red goggles taught by FoxFury in order to provide visibility of the desired target by using the appropriate wavelengths (page 1, under “The correct wavelength is dependent upon what evidence you're looking for” of FoxFury).
Regarding claim 72, Dacosta, in view of FoxFury, substantially discloses all the limitations of the claimed invention, specifically, FoxFury discloses further comprising viewing the blue light at the wavelength of 455 nm and at the wavelength of 475 nm using the yellow camera lens and the yellow goggles (“Yellow and orange filters are used with blue, UV, green and cyan light” page 2, under “Choosing the right filter or goggle”).
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta, in view of Foxfury, further in view of in view of Carrion-Gutierrez et al. (“Effects of Curcuma extract and visible light on adults with plaque psoriasis”, hereafter “Carrion-Gutierrez”),
Regarding claim 62, Dacosta does not explicitly disclose further comprising red goggles, yellow goggles, orange goggles, for providing contrast to the images and for reducing natural light when the system is in use.
However, in the same field of endeavor, Foxfury teaches red goggles, yellow goggles, orange goggles for providing contrast to the images (“Yellow and orange filters are used with blue, UV, green and cyan light” and “A red filter is only used with green light.” page 2, under “Choosing the right filter or goggle”) and for reducing natural light when the system is in use (“Pretty straightforward...the darker it is, the better we'll see evidence. Ambient lighting, a fancy name for background lighting in a room, diminishes the amount of fluorescence or absorption we see. Evidence can easily be missed if there is too much ambient light”, page 1, under “Darkness (little ambient lighting)”), a photographic grid for measurement and evaluation of the images (see grids with number scales to help identify the subject being illuminated depicted in the imaged field of view imaged on page 3).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta with the red goggles, yellow goggles, orange goggles for providing contrast to the images and for reducing natural light when the system is in use, a photographic grid for measurement and evaluation of the images as taught by Foxfury in order to provide visibility of the desired target by using the 
Dacosta, in view of Foxfury, does not explicitly disclose black goggles, a photographic grid for measurement and evaluation of the images, and one or more black sheets.
However, in the same field of endeavor, Carrion-Gutierrez teaches black goggles(“the use of black goggles…that hid the local area” page 242, left column, 4th paragraph), and one or more black sheets (“a black screen that hid the local area” page 242, left column, 4th paragraph).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta and Foxfury with the black goggles, and one or more black sheets taught by Carrion-Gutierrez in order to protect the vision of patients during the use of uv light (page 242, left column, 4th paragraph of Carrion-Gutierrez). 
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta, in view of Sullivan et al. (US20120220878, hereafter “Sullivan”, cited in the applicant’s IDS).
Regarding claim 67, Dacosta does not explicitly disclose further comprising, prior to illuminating the area of skin, pre-starting the alternative light source (ALS) to obtain maximum luminosity.
However, in the same field of endeavor, Sullivan teaches further comprising, prior to illuminating the area of skin, pre-starting the alternative light source (ALS) to obtain maximum luminosity (see [0069] discloses commencing emitting light by first switching on the device 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Decosta with prior to illuminating the area of skin, pre-starting the alternative light source (ALS) to obtain maximum luminosity as taught by Sullivan in order to provide greater success in identification of bruised or necrotic skin areas as distinct from erythema by analysing the time variation of light attenuation data during the blanching process and via dynamic measurement of the skin's response to blanching ([0006] & [0070] of Sullivan).
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta, in view of Blitzer (US20090072142, cited in the applicant’s IDS),
Regarding claim 73, Dacsota discloses obtaining a series of images including images acquired using different wavelengths of illumination (see [0185] where a baseline images acquired with ambient light, included in a series of images of white light image color change and fluorescence images to evaluate cellular and molecular changes are required, [0081-0082] where the images are acquired using illumination light in the violet/blue spectral range ~400-500 nm to in the green light wavelength range of ~500-540 nm by acquiring images moving from the surface to deeper into the tissue of the subject to be able to image a wound located in a depth into the tissue and accurately assess the wound and], and in [0083-0084] a multi-band filters held in front of the camera allowing wavelength filtering of the optical signal emanating from the subject being imaged thereby allowing for multiple photos depicting multiple emission * photos of the area of skin selected being obtained in a series of images.
However, in the same field of endeavor, Blitzer teaches wherein obtaining a series of images includes taking a minimum of 12 photos of the area of skin selected (please see [0054) which discloses taking pictures of the skin with four cameras 440 when no light is being emitted from the light source, taking pictures when ultraviolet light is eliminating the skin to acquire a ultraviolet light image, then the process of the controller rotating a filter is then repeated a different filter is rotated in place to acquire additional images such as a red light image, blue light image, a green light image, occurs in quick succession, for a total of 20 images from cameras 440. And in [0060-0061] discloses repeating the operation of the digital image capture at a later time to gather additional data and documenting the results in the patient’s medical record, multiple images taken at each body part for each repetition understood to include more than 12 photos).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta with obtaining a series of images includes taking a minimum of 12 photos of the area of skin selected as taught by Blitzer in order to provide a record for a patient which documents condition of the wound including an image history of the wound depicting the progression improvement of the wound as the acquisition multiple images are repeated at regular intervals in the record is updated and by obtaining multiple images of the patient at different wavelengths, variation caused by ambient light can be reduced and include additional diagnostic information obtained through the imaging history of data acquired a specific wavelength of light ([0059-0061] of Blitzer).
*Lacking further criticality or unexpected results, the number of images acquired by Blitzer is considered a suitable equivalent to the number of images acquired in claim 73, as it provides the same end result of acquiring a series of images. It is further noted in [0039] of the applicant’s disclosure that the applicant specifically discloses in reference to the acquisition of a series of images be “A series of images may include any number of images beyond a single image”.
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta, in view of Ortiz et al. (US20090118600, hereafter “Ortiz”, cited in the applicant’s IDS), further in view of Bae et al. (“Automated Power Control for Mobile Laser Speckle Imaging System”, hereafter “Bae”, cited in the applicant’s IDS).
Regarding claim 75, Dacosta does not explicitly disclose 1 further comprising, prior to obtaining the series of images, setting an F stop of the camera between 2.8 and 8.
However, in the same field of endeavor, Ortiz teaches prior to obtaining the series of images, setting an F stop of the camera between 2.8 and 8 ([0007] an aperture stepped down to at least f/4 or higher F-stop).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta with prior to obtaining the series of images, setting an F stop of the camera between 2.8 and 8 as taught by Ortiz in order to provide a high resolution image ([0007] of Ortiz).
Dacosta in view of Ortiz, does not explicitly disclose setting exposure time of the camera at 1/100 of a second.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Dacosta with prior to obtaining the series of images, setting exposure time of the camera at 1/100 of a second as taught by Bae in order to optimize an imaging method that is able to stabilize the power output of the device by using the settings of 10 ms exposure time with the 30 fps rate to acquire the images, which gives a duty ratio of 30% and allowing the light source to cool down for 700 ms per second (page 2, fifth paragraph of Bae).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta, in view of Ortiz and Bae, as applied to claim 74 above, further in view of FoxFury.
Regarding claim 76, Dacosta discloses further comprising, prior to obtaining the series of images, placing the camera and light source at a distance less than 4 inches from the subject in (see [0079] the LED array is may be used to illuminate the tissue surface from a distance of about 10 cm), but does not explicitly disclose the distance between the camera the subject being in a range of about 6 inches to about 24 inches from the subject.
However, in the same field of endeavor, FoxFury teaches further comprising, prior to obtaining the series of images, placing the camera at a distance in a range of about 6 inches to about 24 inches from the subject (see page 2, under “Recommended Operational Distance” to be within 1 foot with a weaker light source and within 2 feet for FoxFury’s Scout Series device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793